Title: Philip P. Barbour to James Madison, 24 March 1829
From: Barbour, Philip P.
To: Madison, James


                        
                            
                                Dear Sir.
                            
                            
                                
                                    
                                
                                March 24th. 1829.
                            
                        
                        
                        You will have seen, that certain free holders in Louisa, have addressed through the Enquirer, some queries,
                            to yourself & the other nominees for the convention; having some difficulty myself about the proper course to
                            pursue, I will esteem it a favor, if you will be good enough to write me by my son, what course you will take, or whether
                            you will answer them through the newspaper. Yours resp’ly
                        
                        
                            
                                P. P. Barbour
                            
                        
                    